     Case 1:19-cr-02032-SMJ      ECF No. 193         filed 09/11/20   PageID.1308 Page 1 of 4




 1                  John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Joint Status Report on Upcoming
                                                        Identification Hearing
12         v.

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ        ECF No. 193      filed 09/11/20    PageID.1309 Page 2 of 4




 1          On September 3, 2020, the Court entered an Order confirming the upcoming

2    identification hearing will be held in-person, and directed the parties to notify the

 3   Court about the following:

4           1)      how much time the parties expect the hearing to take;

 5          2)      a proposed sequence for the hearings; and

6           3)      anything else the parties wish to bring to the Court’s attention. 1

 7          The parties met, conferred, 2 and offer the following responses:

8           Hearing length. There are three pending eyewitness motions before the

9    Court:

10          1)      James Cloud’s Motion to Suppress J.V.’s Tainted Identification 3;

11          2)      James Cloud’s Motion in Limine Re: Lindell LaFollette’s False
                    Memory 4; and
12
            3)      James Cloud’s Motion to Exclude E.Z.’s Unreliable ID. 5
13
     For these motions, the parties anticipate the Court taking testimony from at least
14
     three witnesses, including FBI special Agent Ronald T. Ribail, a detective (or two)
15

16
     1
17     ECF No. 187 at 2.
     2
       The United States and James Cloud agree on the substance contained in this Status Report.
18   Donovan Cloud elected to file separate materials reflecting his position. See ECF Nos. 189-191.
     3
       ECF No. 147.
     4
19     ECF No. 185.
     5
       ECF No. 186.
                                              Status Report
                                                    –1–
     Case 1:19-cr-02032-SMJ     ECF No. 193     filed 09/11/20   PageID.1310 Page 3 of 4




 1   from the Yakima County Sheriff’s Office, and Dr. Cara Laney. Given the need for

2    substantive testimony from at least three witnesses, the parties expect a full day of

 3   testimony on September 29, with any clean-up testimony (e.g., re-direct) wrapping

4    up on the morning of September 30, followed by argument.

 5         In short, the parties expect the entire hearing to last roughly 1.5 days.

6          Sequencing. The parties believe it makes the most sense to handle the

 7   motions (and testimony) in the following order: first the motion involving J.V.; then

8    the motion involving Mr. LaFollette; and wrapping up with the motion involving

9    E.Z. The witness order would be as follows:

10         1) FBI Special Agent Ronald Ribail – direct + cross;

11         2) YCSO detectives – direct + cross; and

12         3) Dr. Cara Laney – direct + cross.

13         Anything else the Court should know. The parties believe it would be

14   beneficial to discuss scheduling and other logistical matters for this trial, so

15   additional time—besides the 1.5 days allocated for the motions—would be

16   appreciated.

17

18

19

                                           Status Report
                                                –2–
     Case 1:19-cr-02032-SMJ    ECF No. 193    filed 09/11/20   PageID.1311 Page 4 of 4




 1   Dated: September 11, 2020.

2                                    Federal Defenders of Eastern Washington & Idaho
                                     s/ John B. McEntire, IV
 3                                   John B. McEntire, IV, WSBA #39469
                                     10 North Post Street, Suite 700
4                                    Spokane, Washington 99201
                                     509.624.7606
 5                                   jay_mcentire@fd.org

6
                                     Service Certificate
 7
          I certify that on September 11, 2020, I electronically filed the foregoing with
8
     the Clerk of the Court using the CM/ECF System, which will notify Assistant
9
     United States Attorneys: Thomas J. Hanlon and Richard Burson.
10
                                             s/ John B. McEntire IV
11                                           John B. McEntire, IV, WSBA #39469
                                             10 North Post Street, Suite 700
12                                           Spokane, Washington 99201
                                             509.624.7606
13                                           jay_mcentire@fd.org

14

15

16

17

18

19

                                          Status Report
                                               –3–
